              Case 4:21-mj-30331-DUTY ECF No. 1, PageID.1
                                           AUSA:             Filed 07/02/21 Telephone:
                                                    Margaret Smith           Page 1 of(313)
                                                                                        11 226-9135
AO 91 (Rev. ) Criminal Complaint            Special Agent:          Michael Wiggins               Telephone: (810) 341-8415

                                        UNITED STATES DISTRICT COURT
                                                               for the
                                                Eastern District of Michigan

United States of America
   v.
Cheryl Ann McMillian                                                       Case: 4:21-mj-30331
                                                                           Judge: Unassigned,

                                                                           Filed: 07-02-2021 At 12:11 PM
                                                                           COMP USA V MCMILLIAN (kcm)



                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of                  June 28, 2021               in the county of             Genesee      in the
        Eastern          District of       Michigan        , the defendant(s) violated:
                  Code Section                                            Offense Description
18 USC § 2251(a)                                        production of child pornography
18 USC § 2252A(a)(2), (a)(5)(B)                         the distribution and possession of child pornography




          This criminal complaint is based on these facts:
See attached affidavit




✔ Continued on the attached sheet.

                                                                                           Complainant’s signature

                                                                                    Special Agent Michael Wiggins
                                                                                            Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV

         July 2, 2021
Date:                                                                                         Judge’s signature

City and state: Detroit, MI                                                  Hon. Curtis Ivy Jr., US Magistrate Judge
                                                                                            Printed name and title
     Case 4:21-mj-30331-DUTY ECF No. 1, PageID.2 Filed 07/02/21 Page 2 of 11




                                    AFFIDAVIT

       I, Michael S. Wiggins, a Special Agent with the Federal Bureau of

Investigation, being duly sworn, depose and state as follows:

                                I. INTRODUCTION

1.     I am a Special Agent (SA) of the Federal Bureau of Investigation (FBI),

       United States Department of Justice (DOJ), currently assigned to the FBI's

       Detroit Division, Flint Resident Agency (FLRA). I have been so employed

       since March 2004. I am currently assigned as the Coordinator and a member

       of the Northeast Michigan Trafficking and Exploitation Crimes Task Force

       (NEMTEC) which is a Federal Bureau of Investigation (FBI) managed task

       force with investigative members assigned from the Michigan State Police

       (MSP) and FBI. It is tasked with addressing Crimes Against Children and

       Human Trafficking threats in coordination and cooperation with its local and

       state partners.

2.     As part of my employment, I have received training in and been involved in

       investigations regarding human trafficking, exploitation of children, drug

       trafficking, money laundering, threats, financial crimes, crimes involving

       gang related activities, child pornography and other violations of federal law.

       I have been involved with several investigations regarding child pornography

                                          1
     Case 4:21-mj-30331-DUTY ECF No. 1, PageID.3 Filed 07/02/21 Page 3 of 11




       and the exploitation of children through the internet. I have observed and

       reviewed numerous examples of child pornography (as defined in 18 U.S.C.

       § 2256) in all forms of media including computer media.

3.     This affidavit is made in support of an application for a criminal complaint

       and arrest warrant for Cheryl Ann McMillian for production of child

       pornography, and the distribution and possession of child pornography in

       violation of Title 18, United States Code, Sections 2251(a) and 2252A(a)(2),

       (a)(5)(B).

4.     The statements in this affidavit are based on my investigation of this matter,

       as well as the receipt of information from other FBI personnel and local law

       enforcement officers. Since this affidavit is being submitted for the limited

       purpose of securing an arrest warrant, I have not included each and every fact

       known to me concerning this investigation. I have set forth only the facts that

       I believe are necessary to establish probable cause to believe that Cheryl Ann

       McMillian has violated the federal statutes listed above.

                                II. INVESTIGATION

5.     On or about June 28, 2021, the Flint Police Department (FPD) received a

       complaint from two identified individuals (Citizen-1 and Citizen-2). They

       provided information to FPD indicating McMillian had taken nude

                                          2
     Case 4:21-mj-30331-DUTY ECF No. 1, PageID.4 Filed 07/02/21 Page 4 of 11




       photographs of two minor children, MV-1 and MV-2. He/she indicated that

       McMillian had provided these images to an adult male, and that adult male

       had paid McMillian for the images. Citizen-2 also provided FPD with a

       recording of a conversation with McMillian in which McMillian made

       several admissions, including taking naked photos of the minor children, and

       performing sex acts with or to them and recording it.

6.     Citizen-2 was recontacted by FBI personnel and provided additional

       information. Citizen-2 originally learned of these allegations several months

       ago from an unidentified, mutual acquaintance of Citizen-2 and McMillian.

       This individual informed Citizen-2 that McMillian had advised her that if she

       needed money, she could send nude images of children to an associate of

       McMillian.

7.     Citizen-1 and Citizen-2 confronted McMillian, who denied the accusations.

       Approximately two weeks ago, they also confronted the adult male at his

       residence. He similarly denied the accusations.

8.     On or about June 26, 2021, Citizen-2 confronted McMillian again. Citizen-

       2 recorded a portion of this conversation. I obtained the recording from FPD




                                         3
Case 4:21-mj-30331-DUTY ECF No. 1, PageID.5 Filed 07/02/21 Page 5 of 11




  personnel and listened to it. A partial transcript of the conversation is as

  follows:

              MCMILLIAN:         Can you promise you’re not putting me in

                                 prison?

              CITIZEN-2:         I don’t want to put you in prison, [redact].

                                 You’re the only family I got, like…

              MCMILLIAN:         You’re my only family I got. I ain’t done

                                 nothing though. I don’t understand what...

                                 All this shit was to [Unintelligible - UI]…

              CITIZEN-2:         You don’t, you ain’t done nothing? So taking

                                 a picture of [redact], naked. That’s nothing?

              MCMILLIAN:         I did, yeah. I did. I did.

              CITIZEN-2:         Pulling on their pee pees. Did you do it to

                                 both of them?

              MCMILLIAN:         No just one of them. I didn’t [UI]…

              CITIZEN-2:         Just who?

              MCMILLIAN:         I did [UI] I don’t know if it was yours or the

                                 other one. I don’t remember. ‘Cause I did

                                 things like that just to please him, just to get
                                    4
Case 4:21-mj-30331-DUTY ECF No. 1, PageID.6 Filed 07/02/21 Page 6 of 11




                                money. I [UI] shit being cut off left and right.

                                And I’m still behind on my mortgage. I’m

                                still behind. I’m still trying to get caught up

                                on my bills. I’m five hundred dollars behind

                                on my fucking mortgage. I get no help.

                                *       *   *   *   *

              CITIZEN-2:        Okay, you took pictures of them naked in

                                bed. And then…I ain’t even talking about the

                                pictures. What else did you, did you do?

              MCMILLIAN:        That’s all I did…was take pictures for the

                                man.

              CITIZEN-2:        And what were you doing, in the pictures?

                                For him? To my baby?

              MCMILLIAN:        I don’t know, playing with his thing

                                probably. I don’t know. Please help me out.




                                    5
     Case 4:21-mj-30331-DUTY ECF No. 1, PageID.7 Filed 07/02/21 Page 7 of 11




                                       My memory is not what it used to be. Please

                                       help me out.

                   CITIZEN-2:          You can’t remember what you did to

                                       [redact]?

                   MCMILLIAN:          That’s all I can remember is everything like

                                       that [UI]…

                                       *       *   *   *

                   MCMILLIAN:          Okay, I got two or three thousand dollars.

                                       Whatever I could get to pay bills. Whatever

                                       I needed to pay bills.

9.     Citizen-2 noticed that McMillian had recently had work completed on her

       residence, including the installation of a new ramp, new flooring, and other

       updates. Surveillance of 1XXX Montana Avenue, Flint, Michigan, revealed

       a ramp in front of the residence leading from the driveway to the front door.

       The ramp was constructed of lumber. The lumber appeared to be new, as it

       was still light in color and did not appear weathered. There were also what




                                           6
      Case 4:21-mj-30331-DUTY ECF No. 1, PageID.8 Filed 07/02/21 Page 8 of 11




        appeared to be worn rolls of carpet and carpet padding at the curb. No vehicles

        were observed in the driveway nor in front of the residence.

10.     On June 30, 2021, I obtained a federal search warrant for McMillian’s

        residence. This warrant was authorized by United States Magistrate Judge

        Curtis Ivy and was executed on July 1, 2021, by me and other law enforcement

        officers.

11.     Concurrent with the search of McMillian’s residence, McMillian was

        interviewed by Task Force Officer Amy Belanger and me. During this

        interview, McMillian made statements about the adult male 1. She met him

        on or around June 5, 2019 at his residence.

12.     The adult male gave McMillian $500 the first day they met. She told him

        about her life, and he wanted to help. Shortly thereafter, they initiated a sexual

        relationship. He continued to give her cash, buy her clothing, and make

        updates to her residence. McMillian believed he gave her approximately

        $2,000 to $3,000 in cash throughout their relationship.

13.     On a near daily basis, the adult male would ask McMillian to send sexually

        explicit images of herself. McMillian often complied with these requests.


1
  Law enforcement has identified this individual and corroborated McMillian’s identifying
information.

                                             7
      Case 4:21-mj-30331-DUTY ECF No. 1, PageID.9 Filed 07/02/21 Page 9 of 11




        She stated that “on two or three” occasions, he asked for sexually explicit

        images of children. McMillian admitted to sending three sexual images of

        children in her care to the adult male. She sent the images from her old cellular

        telephone to, she believed, his Facebook Messenger account.

14.     Around April 2020, McMillian said she surreptitiously took an image with

        her old cellular telephone of an identified, minor female (MV-3) in

        McMillian’s residence. The image was taken using a cellular telephone and

        was of MV-3 after exiting the shower. She was standing in front of the mirror

        in the bathroom. MV-3 was nude, but McMillian believed the image only

        showed her from the side. She said she took the image at the adult male’s

        request and sent it to him.

15.     Approximately one year ago, McMillian took an image with her old cellular

        telephone of MV-2 while he was sitting on a potty-training seat in her

        residence. McMillian explained she was holding his penis at the adult male’s

        request. She believed MV-2’s penis was clearly visible in the image. She

        sent this image to the adult male.

16.     Around the same time, McMillian took an image using her old cellular

        telephone of MV-1 while he was lying on his back on a couch in her residence.

        McMillian explained she was holding his penis at the adult male’s request.
                                             8
 Case 4:21-mj-30331-DUTY ECF No. 1, PageID.10 Filed 07/02/21 Page 10 of 11




      She believed MV-1’s penis was clearly visible in the image. She sent this

      image to the adult male.

17.   McMillian claimed she felt pressured by the adult male to take these images

      and send them to him. When she tried to refuse, he would pressure her by

      reminding her of all the things he has done for her. He threatened to stop

      buying things for her if she did not comply.

18.   The adult male would often visit McMillian at her residence. On a few

      occasions, MV-1 and MV-2 were present. There were times when McMillain

      allowed him to be alone with the children.

19.   McMillian agreed to take a polygraph examination. The results indicated that

      she was deceptive concerning the extent of her participation in child

      exploitation crimes. After the test, she admitted to taking additional sexually

      explicit images and videos of minor children, including MV-1, MV-2, and

      MV-3. She also stated that she performed oral sex on at least one of the boys

      and recorded it. And she had one of the female children take naked photos of

      her.

20.   MV-1 and MV-2 are both currently four years old. MV-3 is currently 15

      years old.



                                         9
 Case 4:21-mj-30331-DUTY ECF No. 1, PageID.11 Filed 07/02/21 Page 11 of 11




                              VIII. CONCLUSION

22.   I respectfully submit that there is probable cause to believe that Cheryl Ann

      McMillian committed the crimes of production of child pornography, and the

      distribution and possession of child pornography in violation of Title 18,

      United States Code, Sections 2251(a) and 2252A(a)(2), (a)(5)(B).

23.   Wherefore by this affidavit and application, I request that the Court authorize

      the issuance of a criminal complaint and arrest warrant for Cheryl Ann

      McMillian.




                                                    Michael S. Wiggins
                                                    Special Agent

      Sworn to before me and signed in my presence
                                                July 2, 2021
      and/or by reliable electronic means on ________________.



      HON. CURTIS IVY, JR.
      UNITED STATES MAGISTRATE JUDGE




                                         10
